Case 4:20-mc-03316 Document 4 Filed on 04/15/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  April 16, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-mc-03316 Document 4 Filed on 04/15/21 in TXSD Page 2 of 2
